Louis J. Capozzoli, J,
The plaintiff has brought this action for a declaratory judgment against the State Labor Relations Board and now moves for an injunction pendente lite restraining the board from proceeding with the certification of the bargaining agent. The defendant has cross-moved to dismiss the complaint for insufficiency, or, in the alternative, that this court, in the exercise of judicial discretion, should decline to entertain the action.
By its complaint the plaintiff seeks a review of an interlocutory determination made by the State Labor Board certifying as to the bargaining agent of certain employees of the plaintiff.
*1035The decisions have consistently denied -such relief and it is now firmly established that such a determination of the board can be reviewed only in connection with the review of a final order (Matter of Wallach’s Inc. v. Boland, 253 App. Div. 371, affd. 277 N. Y. 345; Great Atlantic & Pacific Tea Co. v. Boland, 176 Misc. 258, affd. 261 App. Div. 900; Kevins, Inc., v. Boland, 167 Misc. 428; Cody v. Kelley, 184 Misc. 150).
It is clear that the plaintiff has an adequate remedy at law under section 707 of the Labor Law, whereby any person, aggrieved by a final order of the board, may have a review thereof in the Supreme Court (Matter of Metropolitan Life Ins. Co. v. New York State Labor Relations Bd., 280 N. Y. 194; Matter of Allen v. Kelley, 191 Misc. 762).
Accordingly, plaintiff’s motion to restrain and enjoin defendants is denied. Defendant’s cross motion to dismiss the complaint is granted.